PER CURIAM.
The appellant challenges an order of the trial court summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), in which he sought 115 days of additional jail credit where he was held in custody in two counties on separate warrants and subsequently sentenced to concurrent sentences in those two cases. See Travis v. State, 724 So.2d 119 (Fla. 1st DCA 1998); Penny v. State, 778 So.2d 305 (Fla. 1st DCA 2000). The trial court denied the appellant’s claim without record attachments. Because the appellant stated a facially sufficient claim for relief that is supported by the record, we reverse and remand for the trial court to support its denial with record attachments or to grant the relief sought.
REVERSED AND REMANDED.
KAHN, WEBSTER and DAVIS, JJ., CONCUR.